DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to applicant’s remarks and amendments dated 05/02/2022. Claims 16-35 have been amended. Claims 16-35 are currently pending. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16-35 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Shimizu (US Patent No. 8,197,297).
In Reference to Claims 16-35
 	Shimizu teaches (Claim 16) A construction system comprising: a first construction element (a first unit piece 1, fig. 1A) comprising: a first body (item 2, fig. 1A); a first connector extending from the first body, the first connector comprising a first longitudinal extension and an aperture (item 9 and extension 7 it is on, fig. 1A); and a second construction element (a second unit piece 1, fig. 1A, 4 and 5) comprising: a second body (item 2 of second piece, fig. 1A); a second connector extending from the second body, the second connector comprising a second longitudinal extension capable of being inserted into the aperture of the first construction element (item 8, and extension 7 it is on, fig. 1A), the first connector and the second connector configured such that the second longitudinal extension is configured to be inserted into the aperture and pivoted, relative to the first connector, such that the inclination of the second longitudinal extension relative to the first longitudinal extension is reduced, to couple the first construction element to the second construction element (fig’s 4 and 5 and column 3 line 54 – column 4 line 29; note this is functional / intended use language, since the material is plastic, and since the projection and hole mate, they can be assembled and pivoted relative to each other; further, since the devices are flexible, the inclination of the extensions relative to each other can be changed / reduced as desired, meeting this limitation);
	(Claim 17) wherein: the second connector comprises a first stop designed to be inserted through the first connector (item 8a, fig’s 1 and 2B), and the first stop configured such that when the first construction element is coupled to the second construction element, the first stop prevents the second connector from being removed from the first connector perpendicularly to the second longitudinal extension of the second connector (column 4 lines 1-5);
(Claim 18) wherein the first stop comprises a protrusion extending away from the second longitudinal extension (item 8a, fig’s 1 and 2B);
(Claim 19) wherein the second construction element comprises a second stop adapted to prevent the second connector from sliding through the first connector upon said coupling the first construction element to the second construction element (item 7 at base of item 8, fig. 2B);
(Claim 20) wherein the second stop comprises a shoulder having a cross section that is larger than a cross section of the aperture (item 7 at base of item 8, fig. 2B, is larger than item 9);
(Claim 21) wherein the second stop is located on the second body (shoulder of item 7 is on item 2).
(Claim 22) wherein the second stop is located on the second connector (shoulder of item 7 is part of item 7 which is part of the second connector);
(Claim 23) wherein the second connector comprises a spherical or round portion (both item 8 and end of item 7 are round);
(Claim 24) wherein, the first connector and the second connector are configured such that when the first construction element is coupled to the second construction element, the first longitudinal extension is disposed in a plane parallel to a plane in which the second longitudinal extension is disposed (when a first item 1 and a second item 1 are connected with respective items 7 in parallel alignment, also note this is functional language since the devices can be coupled and aligned in many different ways; also note a “plane” is broad, there are multiple planes that align through first and second connectors when coupled);
(Claim 25) wherein the aperture comprises a shape selected from the group consisting of: a polygon, a circle, a rectangle and a square (item 9, circle);
(Claim 26) wherein at least one of the first construction element and the second construction element has one or more of the properties of flexibility and resilience (column 4 lines 26-47);
	(Claim 27) wherein the second connector is connected to the first connector such that the second connector may be rotated transversely to the first longitudinal extension (column 3 line 54 – column 4 line 29; again note this is functional / intended use language, since the material is plastic, and since the projection and hole mate, they can be assembled and pivoted relative to each other, meeting this limitation);
(Claim 28) wherein the second connector is one or more of form-fitted and force-fitted into the first connector (since head 8a is larger than opening 9, they must be force-fitted, also note column 4 lines 20-26, opening 9 and projection 8 are identical diameters and are thus form-fitted);
(Claim 29) wherein the first body comprises a third longitudinal extension connected to the first longitudinal extension (an item 8 and item 7 that item 8 is on of first unit piece 1);
(Claim 30) wherein the first longitudinal extension does not lie in a same plane as the third longitudinal extension (an item 7 that an item 8 is on and an item 7 that an item 9 is on, since the device is flexible it can be oriented so that these items are not in the same plane, meeting these limitations, see fig’s 4-6; also, item 8 is not in the same plane as item 9/7);
(Claim 31) wherein: the second body comprises a third longitudinal extension connected to the second longitudinal extension (an item 9 and item 7 that item 9 is on of the second unit piece 1), and the second longitudinal extension does not lie in a same plane as the third longitudinal extension (an item 7 that an item 8 is on and an item 7 that an item 9 is on, since the device is flexible it can be oriented so that these items are not in the same plane, meeting these limitations, see fig’s 4-6; also, item 8 is not in the same plane as item 9/7);
(Claim 32) wherein the second construction element further comprises a third connector extending from the second body, the third connector comprising a third longitudinal extension and a second aperture (an item 9 and item 7 that item 9 is on of the second unit piece 1);
(Claim 33) wherein the first construction element further comprises a fourth connector extending from the first body, the fourth connector comprising a fourth longitudinal extension capable of being inserted into the second aperture of the second construction element (another item 8 and another item 7 of the first unit piece 1);
(Claim 34) wherein the second construction element further comprises a third connector comprising a third longitudinal extension capable of being inserted into the aperture (another item 8 and item 7 that item 8 is on of the second unit piece 1);
(Claim 35) wherein the first construction element further comprises a third connector comprising a third longitudinal extension and a second aperture (another item 9 and item 7 that item 9 is on of first unit piece 1).

Response to Arguments
Applicant’s arguments, see Remarks, filed 05/02/2022 with respect to the claim objections and 112 rejections have been fully considered and are persuasive.  The claim objections and 112 rejections have been withdrawn. 
Applicant's remaining arguments filed 05/02/2022 have been fully considered but they are not persuasive.
Applicant’s argument that the present invention is intended to couple in a different manner than the cited reference is noted, but is not persuasive.
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
It has been held that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. Further still, it has also been held that "The recitation of a new intended use for an old product does not make a claim to that old product patentable." In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “Apparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).
Applicant merely claims functional recitations that are met in the prior art. The distinction applicant is attempting to point out is not found structurally in the claims. Since the prior art device is made of flexible plastic material, and since the projection and hole mate, they can be assembled and pivoted relative to each other; further, since the devices are flexible, the inclination of the extensions relative to each other can be changed / reduced as desired, meeting these limitations. The first and second connectors can be aligned in the same plane, in different planes, and at different inclinations and angels relative to each other, as well as to different connectors within the same device. See fig’s 4 and 5 and column 3 line 54 – column 4 line 29. Applicant is encouraged to recite specific structural details of the connection mechanisms or of other parts of the device that are distinct from the prior art in order to advance prosecution. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH B BALDORI whose telephone number is (571)270-7424. The examiner can normally be reached Monday - Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH B BALDORI/Primary Examiner, Art Unit 3711